FILED
                           NOT FOR PUBLICATION                              FEB 23 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RAYMOND RAMIREZ,                                 No. 09-55227

              Petitioner - Appellant,            D.C. No. 5:00-cv-00195-VAP-SH

       v.
                                                 MEMORANDUM *
JAMES E. TILTON, Secretary of the
California Department of Corrections and
Rehabilitation,

              Respondent - Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                      Argued and Submitted January 15, 2010
                               Pasadena, California

Before: GOODWIN, SCHROEDER and FISHER, Circuit Judges.

       Raymond Ramirez appeals the denial of his petition for a writ of habeas

corpus. We affirm.

      The California Supreme Court’s decision denying Ramirez’s habeas petition

was not an unreasonable application of the “narrow proportionality principle that


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
applies to noncapital sentences.” Ewing v. California, 538 U.S. 11, 20 (2003)

(internal quotation marks and citations omitted); see also 28 U.S.C. § 2254(d).

Possession of any quantity of illegal drugs is no less serious than the theft offenses

that the Supreme Court has found not to raise an inference of gross

disproportionality. See Taylor v. Lewis, 460 F.3d 1093, 1099 (9th Cir. 2006). Nor

does Ramirez’s criminal history raise such an inference, because an attempt to

restrain a victim in her home is “marked by . . . the threat of violence.” Solem v.

Helm, 463 U.S. 277, 292-93, 296 (1983). If the gravity of a petitioner’s triggering

offense and criminal history does not create an inference of gross

disproportionality, we need not proceed to intrajurisdictional and interjurisdictional

comparisons. See Harmelin v. Michigan, 501 U.S. 957, 1004 (1991) (Kennedy, J.,

concurring in part and concurring in judgment); Rios v. Garcia, 390 F.3d 1082,

1086 (9th Cir. 2004).

      AFFIRMED.




                                           2